 

EXHIBIT 10(u)

 

AMENDMENT NO. 4

TO

AMERICAN DENTAL PARTNERS, INC.

AMENDED AND RESTATED 1996 AFFILIATE STOCK OPTION PLAN

 

The American Dental Partners, Inc. Amended and Restated 1996 Affiliate Stock
Option Plan, as previously amended (the “Plan”), is hereby amended pursuant to
the following provisions:

 

1.    Definitions

 

All capitalized terms used in this amendment which are not otherwise defined
herein shall have the respective meanings given such terms in the Plan.

 

2.    Shares Subject To Plan

 

No additional Options shall be granted under the Plan. Except for Shares subject
to unexercised Options granted prior to the date of this amendment that have not
expired or otherwise terminated, all Shares reserved for issuance under the Plan
are hereby released from such reserve. Without limiting and in furtherance of
the preceding provisions, if any Shares currently subject to an Option cease to
be subject to that Option other than by reason of exercise, or if any Shares
previously issued pursuant to the Plan are returned to the Company in connection
with the exercise of an Option, such Shares shall not be used for any future
Option grant and shall not be reserved for subsequent issuance under to the
Plan.

 

3.    Effective Date; Construction

 

The effective date of this amendment is February 25, 2003, and this amendment
shall be deemed to be a part of the Plan as of such date. In the event of any
inconsistencies between the provisions of the Plan and this amendment, the
provisions of this amendment shall control. Except as modified by this
amendment, the Plan shall continue in full force and effect without change.